DETAILED ACTION

                                          Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.1.	Applicant's amendment to Claims and Remarks filed on May 31, 2022  are acknowledged. 
2.2.	Claims 2-4 and 11-13 have been canceled. Claim 1 has been amended and now directed to Medical material as a film with specified mechanical properties, wherein film comprises  polyester with  Mw in a range " from 3,000,000 to 8,000,000" . Claims 5-10 and 14 have been amended  to indicate that claims directed to Medical material of Claim 1 and for dependency. Claim 15 is newly added.  
2.3.	 Support for the amendment to Claims has been found in Applicant's Specification as indicated by the Applicant - see Remarks filed on May 31, 2022. 
Therefore, no New Matter has been added with instant Amendment.

REASONS FOR ALLOWANCE
3.	The following is an examiner’s statement of reasons for allowance:
3.1.	Upon further consideration of available Prior art  and Applicant's arguments,
Examiner concluded that Applicant's claimed subject matter as medical material, comprising a film with specified mechanical properties, obtained from polyester which comprises 3HB units ( 3-hydroxybutyrate) and 4HB (4-hydroxybutyrate) in a range from 16 mol% to 30 mol% with respect to all units of the polyester is novel and unobvious over closest Prior art of Record ( Kann, Whitehouse). In this respect note that Kann fails to disclose or teach 3HB4HB polyester of molecular weight higher than 2,500,000. Whitehouse fails to disclose range of 4HB units with sufficient specificity. 
	At least for reasons above and in view of Examiner's amendment to resolve outstanding issues with dependency of Claims 8,9 and 14 and language of the Abstract ( see below),  Claims 1, 5-10,14 and 15 are allowed.
3.2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER’S AMENDMENT
4.	Authorization for this examiner’s amendment was given in an interview with Applicant's representative Marina Miller on June 13, 2022 ( see Interview Summary attached).
5.1.	Amend Claims 8,9 and 14 as shown below: 
Claim 8 (Currently Amended):  The polyester according to medical material of claim [[4]] 1, wherein the polyester has a ratio of the weight average molecular weight Mw to a number average molecular weight Mn, (Mw/Mn), is from 1.0 to 10.0.
Claim 9 (Currently Amended):  The polyester according to medical material of claim 8, wherein the polyester has the ratio (Mw/Mn) is from 1.0 to 8.0.
Claim 14 (Currently Amended): The polyester according to medical material of claim [[4]] 1, wherein in the polyester the proportion of the 4-hydroxybutyrate unit relative to all monomer units is from 21 mol% to 29 mol%.
5.2.	Replace Abstract filed on February 27,202 as shown below: 
A medical material comprising film obtained from a polyester wherein  the polyester has a weight average molecular weight of 1,250,000 or greater determined by gel permeation chromatography calibrated with polystyrene standards. The polyester comprises a 3-hydroxybutyrate unit and a 4-hydroxybutyrate unit as polymerization units, and  proportion of the 4-hydroxybutyrate unit relative to all monomer units is from 14 mol% to 40 mol%. The polyester film  is useful for medical apparatus, packaging material for food, plastic sheet for agriculture, flowerpots for seedings, and sheets for construction and engineering.
Conclusion      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-SIU ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763    

/FRANCES TISCHLER/Primary Examiner, Art Unit 1765